Citation Nr: 0512858	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  96-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neurological deficits of the left leg and secondary injuries 
to the head, shoulders, back, and ribs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
February 1952.

This appeal arose from a June 1995 rating action of the 
Portland, Oregon, Department of Veterans Affairs (VA), 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen the previously 
denied claim of entitlement to compensation for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back and ribs under the provisions of 38 U.S.C.A. 
§ 1151.

In July 1997, the veteran testified at a Board hearing in 
Washington, D.C.  In September 1997, this case was remanded 
by the Board to the RO for further development.

Following compliance with the remand, the Board issued a 
decision in June 1999 which determined that new and material 
evidence had not been received to reopen the claim for 
entitlement to compensation for neurological deficits of the 
left leg and secondary injuries to the head, shoulders, back 
and ribs under the provisions of 38 U.S.C.A. § 1151.  

In November 2000, the United States Court of Appeals for 
Veterans Claims ("the Court"), issued an Order vacating the 
June 1999 Board decision and remanded the case to the Board.  
In July 2001, the Board determined that additional disability 
was not the result of VA treatment within the meaning of the 
applicable law and regulations.  Thus, entitlement to 
compensation under 38 U.S.C.A. § 1151 for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back, and ribs, was denied.

In October 2002, the Court vacated that decision and remanded 
the matter to the Board.  In August 2003, the Board remanded 
this case for compliance with the Veterans Claims Assistance 
Act (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the Board's August 2003 remand, there has been a 
significant change in the law with the enactment of VCAA.  
The agency of original jurisdiction (AOJ) was instructed to 
send the veteran a letter with regard to the directives of 
VCAA.  In February 2004, the AOJ sent the veteran a VCAA 
letter.  The letter informed the veteran that the AOJ was 
working on his appeal for neurological deficits of the left 
leg and secondary injuries to the head, shoulders, back, and 
ribs under the provisions of 38 U.S.C.A. § 1151.  The veteran 
was told that he needed to show that neurological deficits of 
the left leg and secondary injuries to the head, shoulders, 
back, and ribs, existed from military service to the present 
time.  He was provided additional information which pertained 
to service connection claims.  This is not a service 
connection claim.  The claim is for compensation under 38 
U.S.C.A. § 1151.  The VCAA letter was deficient and Stegall 
v. West, 11 Vet. App. 268 (1998) was violated.  

Accordingly, the AOJ should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidated, in part, the 
Board's regulatory development authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

The AMC should review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority.  See, 
e.g., VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


